Title: From James Madison to Anthony Merry, 20 May 1805
From: Madison, James
To: Merry, Anthony


Letter not found. 20 May 1805. Calendared in the index to the State Department notes to foreign legations as “enclosing an Exequatur” (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1). On the same day JM sent a similar letter and enclosure, also not found, to Louis-Marie Turreau (ibid.). The exequatur sent to Merry was for Andrew Allen Jr., British consul at Boston for Connecticut, Rhode Island, Massachusetts, and New Hampshire (Merry to Mulgrave, 2 June 1805, UkLPR: Foreign Office, ser. 5, 45:200).
